  Case 14-43916         Doc 51     Filed 05/03/19 Entered 05/03/19 10:07:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-43916
         NANCY J CRAGG

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/09/2014.

         2) The plan was confirmed on 04/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/07/2019.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,362.00.

         10) Amount of unsecured claims discharged without payment: $7,153.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-43916       Doc 51      Filed 05/03/19 Entered 05/03/19 10:07:35                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $9,670.00
       Less amount refunded to debtor                            $8.51

NET RECEIPTS:                                                                                   $9,661.49


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,110.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $427.15
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,537.15

Attorney fees paid and disclosed by debtor:                $890.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ATI PHYSICAL THERAPY           Unsecured         100.00           NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15   Unsecured            NA         671.14          671.14        671.14        0.00
CAP ONE                        Unsecured         644.00           NA              NA            0.00       0.00
CAPITAL ONE NA                 Unsecured         969.00      1,270.16        1,270.16      1,270.16        0.00
CAVALRY SPV I LLC              Unsecured      1,659.00       1,679.92        1,679.92      1,679.92        0.00
DISH NETWORK                   Unsecured         108.00           NA              NA            0.00       0.00
ECONOMY INTERIORS INC          Unsecured            NA           0.00            0.00           0.00       0.00
FEDERAL NATIONAL MTG ASSOC     Secured       69,876.00       8,559.34      100,079.26           0.00       0.00
FEDERAL NATIONAL MTG ASSOC     Unsecured            NA            NA              NA            0.00       0.00
FEDERAL NATIONAL MTG ASSOC     Secured              NA       1,449.92        1,449.92      1,449.92        0.00
FIRST NATIONAL BANK OMAHA      Unsecured         707.00        731.58          731.58        731.58        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         172.00        172.34          172.34        172.34        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         467.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC            Unsecured            NA         149.28          149.28        149.28        0.00
OAK ORTHOPEDICS                Unsecured         200.00           NA              NA            0.00       0.00
PALOS COMMUNITY HOSPITAL       Unsecured         200.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         700.00           NA              NA            0.00       0.00
SILVERLEAF RESORTS INC         Secured           500.00           NA              NA            0.00       0.00
SILVERLEAF RESORTS INC         Unsecured      4,585.00            NA              NA            0.00       0.00
SP MANAGEMENT                  Unsecured           0.00           NA              NA            0.00       0.00
SP MANAGEMENT                  Secured             0.00           NA              NA            0.00       0.00
TMobile                        Unsecured         149.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-43916         Doc 51      Filed 05/03/19 Entered 05/03/19 10:07:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $100,079.26              $0.00              $0.00
       Mortgage Arrearage                                 $1,449.92          $1,449.92              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $101,529.18          $1,449.92              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,674.42          $4,674.42              $0.00


Disbursements:

         Expenses of Administration                             $3,537.15
         Disbursements to Creditors                             $6,124.34

TOTAL DISBURSEMENTS :                                                                        $9,661.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
